Per Curiam.
The defendant in this case was charged with having violated section 10 of “An act to regulate the practice of medicine and surgery,” &c., approved May 22d, 1894 (Pamph. L. 1894, p. 454), as amended by act approved April 8th, 1921. Pamph. L. 1921, p. 702. The defendant was tried in the District Court of the city of Orange by the judge without a jury and found not guilty.
The writ of certiorari seeks to set aside the judgment of the District Court.
This case is distinguished from the cases Nos. 204 and 205 of the present term, in those cases, disputed questions of fact only were involved and we were unwilling to disturb the conclusions of the trial judge. But in this case, there is no controversy over the facts. The state produced as witnesses, Miss Emma Spruce, Mrs. Delia Orr, Mr. Wesley H. Bunce, Mrs. Sadie Britton. There was no attempt by the de*144fendant, as shown by the record, to controvert or impeach these witnesses. The contention of the defendant being that he could not be convicted for anything other than the practice of medicine and surgerjq and that section 8 of the laws of 1915 (Pamph. L. 1915, p. 476), which defines the practice of medicine and surgery, could not be considered by the court.
This evidently was the view taken by the judge of the District Court. In this we think the court below fell into error. This raises a question of law as distinguished from a question of fact.
We think the undisputed evidence shows that the defendant was guilty of a violation of the statute, as decided by this court in many cases.
The judgment of the District Court of the city of Orange is reversed.